United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1247
Issued: December 12, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 24, 2008 appellant filed a timely appeal from a June 25, 2007 merit decision of
the Office of Workers’ Compensation Programs granting him a schedule award and a March 14,
2008 merit decision finding that he received an overpayment of compensation and denying
waiver of the overpayment. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has more than a nine percent permanent
impairment of the right lower extremity; (2) whether the Office properly determined that an
overpayment of compensation of $6,928.26 occurred because he erroneously received an
additional four percent permanent impairment of the right upper extremity; (3) whether the
Office properly denied waiver of the overpayment; and (4) whether the Office properly offset
recovery of the overpayment.

FACTUAL HISTORY
This case is before the Board for the sixth time. By order dated June 2, 2003, the Board
granted the Director’s motion to set aside an October 29, 2001 decision and remand the case for
additional development of the medical evidence on the issue of the extent of appellant’s
permanent impairment of the right upper extremity.1 In a decision dated August 1, 2003, the
Board reversed a January 17, 2002 wage-earning capacity determination.2 On appeal for the
third time, by decision dated November 22, 2005, the Board set aside February 4 and
November 5, 2004 decisions granting appellant a schedule award for a nine percent right upper
extremity impairment.3 The Board found that the Office failed to follow the Office medical
adviser’s instructions to obtain a supplemental medical report addressing the extent of
appellant’s permanent impairment. In a decision dated October 19, 2006, the Board affirmed in
part and set aside in part a February 1, 2006 decision finding that appellant had a 13 percent
permanent impairment of the right upper extremity.4 The Board noted that Dr. Paul Cederberg, a
Board-certified orthopedic surgeon and Office referral physician, opined in a January 23, 2006
report that appellant had a 13 percent impairment of the left rather than the right upper extremity.
Dr. Cederberg did not address the extent of appellant’s right upper extremity impairment. The
Board found that appellant had a 13 percent left upper extremity impairment and remanded the
case for further development to determine the extent of any permanent impairment of the right
upper extremity. On appeal for the fifth time, by order dated December 31, 2007, the Board
affirmed in part and set aside in part January 12 and May 23, 2007 decisions granting him a
schedule award for a 13 percent left upper extremity and offsetting compensation from the
schedule award to recover an amount paid to him in error for his right upper extremity.5 The
Board found that the Office had not provided findings of fact and conclusions of law explaining
why appellant had received an overpayment which should be recovered by withholding a portion
of his schedule award. The findings of fact and conclusions of law from the prior decisions and
orders are hereby incorporated by reference.
The relevant facts will be set forth. On December 29, 2005 the Office referred appellant
to Dr. Cederberg to determine whether he had more than a nine percent permanent impairment of
1

Order Granting Remand and Cancelling Oral Argument, Docket No. 02-1225 (issued June 2, 2003). On
March 19, 1999 appellant, then a 48-year-old mail handler, filed an occupational disease claim alleging that he
sustained a back condition due to factors of his federal employment. The Office accepted the claim for an
acceleration of cervical spine disease. Appellant underwent bilateral posterior foramenotomies at C3-4 and C4-5 on
January 27, 1999 and an anterior discectomy and fusion at C6-7 on July 2, 1999. He retired on disability effective
May 15, 2001.
2

Docket No. 02-1072 (issued August 1, 2003).

3

Docket No. 05-1726 (issued November 5, 2004).

4

Docket No. 06-122 (issued October 19, 2006). On July 11, 2006 appellant appealed the February 1, 2006
decision to the Board. In a decision dated June 21, 2006, a hearing representative set aside the Office’s February 1,
2006 and instructed it to obtain a supplemental report from Dr. Cederberg addressing the extent of any right upper
extremity impairment. This decision, issued while the Board had jurisdiction over the case, is null and void.
Douglas E. Billings, 41 ECAB 880 (1990).
5

Docket No. 07-1753 (December 31, 2007).

2

the right upper extremity and whether he had permanent left upper extremity impairment. In a
report dated January 23, 2006, Dr. Cederberg found that appellant had a 13 percent left upper
extremity impairment. He noted that appellant had previously received an award for a nine
percent permanent impairment of the right upper extremity. Dr. Cederberg measured the
circumference of his right and left arms and listed grip strength of 46 pounds on the right and 35
pounds on the left. He noted appellant’s complaints of left arm and hand weakness.
Dr. Cederberg applied the American Medical Association, Guides to the Evaluation of
Permanent Impairment (5th ed. 2001) (A.M.A., Guides) in finding that he had a 13 percent
permanent impairment of the left hand due to loss of sensation in the C6-7 nerve root.
In a supplemental report dated January 22, 2007, Dr. Cederberg reviewed his January 23,
2006 finding that appellant had a 13 percent left upper extremity impairment. He stated:
“In my original report, I also noted that he had previously been rated with a [nine
percent] impairment of his right upper extremity due to a work incident. In my
opinion, he does not have any amount of increased impairment to the right upper
extremity related to the current injury. In my opinion he has no increase in ratable
permanency to the right upper extremity for any reason.”
By decision dated February 27, 2007, the Office denied appellant’s request for an
increased schedule award for the right upper extremity.6 On March 7, 2007 he requested a
review of the written record. By decision dated June 25, 2007, an Office hearing representative
affirmed the February 27, 2007 decision.
On February 11, 2008 the Office notified appellant of its preliminary determination that
he received an overpayment of $6,926.26 in compensation because it erroneously paid him a
schedule award for an additional four percent impairment of the right upper extremity. It further
advised appellant of its preliminary determination that he was without fault in the creation of the
overpayment. The Office requested that he complete the enclosed overpayment recovery
questionnaire and submit supporting financial documents. Additionally, it notified appellant
that, within 30 days of the date of the letter, he could request a telephone conference, a final
decision based on the written evidence or a prerecoupment hearing.
By decision dated March 14, 2008, the Office finalized its finding that appellant received
an overpayment of $6,928.26 because he received an additional schedule award due to a
typographical error. It found that he was not entitled to waiver of the overpayment. The Office
noted that it had offset the underpayment to the left upper extremity to the overpayment of the
right upper extremity to recover the overpayment.

6

The Office referred to Dr. Cederberg as an impartial medical examiner; however, the physician provided a
second opinion examination rather than an impartial medical examination.

3

LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act7 and its
implementing federal regulations8 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all
claimants.9 Office procedures direct the use of the fifth edition of the A.M.A., Guides, issued in
2001, for all decisions made after February 1, 2001.10
Proceedings under the Act are not adversarial in nature, nor are the Office a disinterested
arbiter. While the claimant has the responsibility to establish entitlement to compensation, it
shares responsibility in the development of the evidence. It has the obligation to see that justice
is done.12 Accordingly, once it undertakes to develop the medical evidence further, it has the
responsibility to do so in the proper manner.13
11

ANALYSIS -- ISSUE 1
By decision dated October 19, 2006, the Board remanded the case for the Office to
further develop the medical evidence and determine the extent of any permanent impairment of
appellant’s right upper extremity. The Board found that Dr. Cederberg, who provided a second
opinion examination, did not address whether he had an impairment of the right upper extremity
in his January 23, 2006 report.
In a supplemental report dated January 22, 2007, Dr. Cederberg noted that in his
January 23, 2006 report he had indicated that appellant previously received an award for a nine
percent permanent impairment of the right upper extremity. He stated that appellant did not have
“any amount of increased impairment to the right upper extremity related to the current injury.”
Dr. Cederberg, however, did not support his conclusion with reference to any physical findings
or by providing any medical rationale.14 Additionally, he did not reference the A.M.A., Guides
in reaching his determination. Given the deficiencies in Dr. Cederberg’s report, the Office

7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404.

9

20 C.F.R. § 10.404(a).

10

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

11

Vanessa Young, 55 ECAB 575 (2004).

12

Richard E. Simpson, 55 ECAB 490 (2004).

13

Melvin James, 55 ECAB 406 (2004).

14

A medical opinion not fortified by rationale is of diminished probative value. Cecelia M. Corley, 56 ECAB
662 (2005).

4

should not have relied upon his findings in denying appellant’s claim for an increased schedule
award.
Once the Office undertakes development of the record, it has the responsibility to do so in
a proper manner.15 In the instant case, the Office should secure a medical opinion that resolves
the question of whether appellant has more than a nine percent permanent impairment of the
right upper extremity. After further development as deemed necessary, the Office should issue
an impairment decision.
LEGAL PRECEDENT -- ISSUE 2
Section 8102 of the Act16 provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.17 Section 8129(a) of the Act provides, in pertinent part, that when an overpayment has
been made to an individual under this subchapter because of an error of fact or law, adjustment
shall be made under regulations prescribed by the Secretary of Labor by decreasing later
payments to which an individual is entitled.18
When the Office makes a determination that an overpayment of compensation has
occurred because the claimant received an erroneous schedule award, it must properly resolve
the schedule award issue. Before the amount of the overpayment can be determined, the
evidence must establish the degree of permanent impairment.19
ANALYSIS -- ISSUE 2
The Office determined that appellant received an overpayment of compensation because
it erroneously paid him a schedule award for more than a nine percent permanent impairment of
the right upper extremity. As noted, when it makes a determination that an overpayment of
compensation has occurred because the claimant received an erroneous schedule award, the
Office must first calculate the schedule award.20 Because the Office has not determined the
correct extent of appellant’s right arm impairment, it cannot show that appellant has received an
overpayment of compensation. When it resolves the schedule award issue, the Office should
then consider the overpayment issue.21
15

See Melvin James, supra note 13.

16

5 U.S.C. §§ 8101-8193.

17

5 U.S.C. § 8102.

18

5 U.S.C. § 8129(a).

19

See Richard Saldibar, 51 ECAB 585 (2000) (the Board found that the overpayment issue was not in posture
because the Office had not properly resolved the schedule award issue).
20

As noted, when it makes a determination that an overpayment of compensation has occurred because the
claimant received an erroneous schedule award, the Office must first calculate the schedule award.
21

In view of the Board’s disposition of the merits, the issues of whether the Office properly denied waiver and
properly offset recovery of the overpayment are moot.

5

CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 14, 2008 and June 25, 2007 are set aside and the case is
remanded for further proceedings consistent with this opinion of the Board.
Issued: December 12, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

